Steven John Moser (SM1133)
MOSER LAW FIRM, PC
3 School Street, Suite 207B
Glen Cove, New York 11542
(516) 671-1150
smoser@moseremploymentlaw.com
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 FRANCISCO RODRIGEUZ and ARISTIDES
 ALFREDO DILLATORO

                                               Plaintiffs,    16-CV-00254

                        - against -                           NOTICE OF MOTION FOR
                                                              SUMMARY JUDGMENT
 RIDGE RESTAURANT, INC. d/b/a ALFREDO’S
 PIZZERIA, DENNIS D’ONOFRIO and PHILIP                        Hon. Denis R. Hurley, USDJ
 D’ONOFRIO,

                                            Defendants.

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

annexed materials, Plaintiff Aristides Alfredo Villatoro s/h/a Aristides Alfredo Dillatoro, by the

Moser Employment Law Firm, P.C., shall move the Court before the Honorable Denis R.

Hurley, USDJ, at the United States Courthouse for the Eastern District of New York, 100 Federal

Plaza, Central Islip, NY 11722, on such day and time as counsel may be heard, for an order:

   (1) Granting summary judgment in favor of the Plaintiff and against Defendants Ridge

       Restaurant, Inc. d/b/a Alfredo’s Pizzeria and Dennis D’Onofrio on Plaintiff’s claims for

       Overtime under 29 USC § 207 and 12 NYCRR § 146-1.4, Spread of Hours Pay under 12

       NYCRR § 146-1.6, Wage Notice Violations under NYLL § 195.1(a), and Wage

       Statement Violations under NYLL § 195.3;

   (2) Finding Dennis D’Onofrio jointly and severally liable as an employer under the FLSA

       and the NYLL;
   (3) Entering Judgment against the Defendants for a sum certain consistent with the Court’s

      decision, including liquidated damages and prejudgment interest; and

   (4) Granting leave to make an application for attorneys fees and costs within 30 days of entry

      of judgment; and

   (5) Such other relief as the Court deems fair and just.

Dated: Glen Cove, New York
       January 21, 2020

                                                     Respectfully submitted,
                                                     MOSER LAW FIRM, P.C.


                                             By:
                                                     3 School Street, Suite 207B
                                                     Glen Cove, New York 11542
                                                     (516) 671-1150
                                                     smoser@moseremploymentlaw.com
                                                     Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 FRANCISCO RODRIGEUZ and ARISTIDES
 ALFREDO DILLATORO

                                             Plaintiffs,    16-CV-00254 (DRH)

                        -against-

 RIDGE RESTAURANT, INC. d/b/a ALFREDO'S
 PIZZERIA, DENNIS D' ONOFRIO and PHILIP
 D'ONOFRIO,

                                           Defendants.

                                 CERTIFICATE OF SERVICE

The illldersigned cmmsel hereby certifies that on Januaty 21 , 2020 he caused a tme and conect
copy of the annexed motion for smnmaty judgment, supporting memorandmn of law and all
papers in support thereof to be served by email upon the cmmsel of record listed below:

               Eric Bressler (ebressler@wbglawyers.com)

And by fn·st class mail to:

               WICKHAM, BRESSLER & GEASA, P.C.
               13015 Main Road, PO Box 1424
               Mattituck, NY 11952

Dated: Glen Cove, New York
       Januaty 21 , 2020



                                                 7&L                      ~
                                                    Steven John Moser (SM1133)
